Exhibit 10.1

 

                                Hyatt  Hotels Corporation    
                            71 South Wacker Drive LOGO [g451648image_0001.jpg]  
                              Chicago, IL 60606                                 
312-780-5816                                 Fax: 312-780-5282

December 12, 2012

Thomas J. Pritzker

c/o The Pritzker Organization

71 South Wacker Drive, 47th Floor

Chicago, Illinois 60606

Dear Tom:

This letter agreement will set forth the terms of your employment as Executive
Chairman of Hyatt Hotels Corporation (“Hyatt” or the “Company”), commencing
January 1, 2013 (the “Effective Date”), and shall supersede and replace the
letter agreement between you and Hyatt dated July 30, 2009 (the “Prior
Agreement”).

 

Position:    Executive Chairman of the Board. Board:    For so long as you are a
member of the Company’s Board of Directors (“Board”) the Company will use
commercially reasonable efforts to appoint you as Executive Chairman as long as
you are willing and able to serve in that office. If you are not re-appointed as
Executive Chairman, you will be entitled to terminate your employment with the
rights and entitlements available to you under the Company’s Corporate Office
Severance Plan (as in effect and as amended from time to time, the “Severance
Plan”) (or, if applicable, the Company’s Executive Change in Control Plan, as in
effect and as amended from time to time (the “CiC Policy”)) as if your
employment was terminated by the Company without Cause (as defined in the
Severance Plan). Reporting:    You will report to the Board. Scope:    You will
devote sufficient business time and attention to the business and affairs of the
Company as reasonably necessary to fulfill your duties and responsibilities
hereunder. You will be permitted to (a) engage in civic, philanthropic or
similar activities and teach or speak at educational or civic institutions or
organizations, (b) manage your personal affairs and investments, and (c) engage
in other business activities. Term:    From the Effective Date through December
31, 2015, at which time your employment under the terms of this letter agreement
will renew automatically each year as of January 1 for one year (each a “renewal
year”), unless prior written notice of such nonrenewal is given by either party
by June 30th of the renewal year.



--------------------------------------------------------------------------------

Base Salary:    Your base salary will be $500,000 on an annualized basis
(payable in accordance with the Company normal
payroll of base salary to senior executives), less required tax and other
authorized withholdings. Your salary will
be reviewed annually by the Compensation Committee of the Board (the
“Committee”) and is subject to
adjustment at its discretion. Annual Equity Participation:    You will remain
eligible for annual grants under the Amended and Restated Hyatt Hotels
Corporation Long Term Incentive Plan (as amended and restated from time to time,
or any successor equity plan maintained by the Company “LTIP”) similar to other
senior executives of Hyatt. Such annual LTIP grants currently take the form of
stock appreciation rights (“SARs”), restricted stock units (“RSUs”) and
restricted stock. RSUs and SARs generally vest pro rata annually over the
vesting period determined by the Committee (as Administrator of the LTIP), but
RSUs and restricted stock may also vest based on performance, as determined by
the Committee. Your annual grant is targeted to have a grant date fair value (as
determined under FASB (ASC) Topic 718, Compensation-Stock Compensation) of
$3,722,500 and is subject to change at the discretion of the Compensation
Committee. LTIP:   

All SAR, RSU and restricted stock grants (other than any grants that vest based
on performance and are intended to be “qualified performance based compensation”
under 162(m) of the Internal Revenue Code), whether annual or supplemental, will
be subject to the terms and conditions set forth in the LTIP (including the
class of shares available) and the applicable award agreements approved by the
Committee; provided that to the extent your employment with the Company
terminates for any reason other than Cause (as defined in the Severance Plan)
prior to full vesting of any of your LTIP awards, such awards will continue to
vest and be exercisable and payable as if your employment continued so long as
you (a) provide a general release of claims against the Company in such form as
the Company may reasonably require and (b) you do not engage in Competition (as
defined below). If you do not provide a general release of claims against the
Company within fifty (50) days following your termination of employment, you
revoke or violate such release or you engage in Competition with the Company,
then you will forfeit any LTIP awards which were not vested upon your
termination of employment.

 

For this purpose “Competition” shall mean the provision of services as an
employee, contractor, director, advisor, or in any other capacity, or ownership,
directly or indirectly for or with a Competitor, as determined in the sole
discretion of the Committee; provided, however, you will not be deemed to be
engaged in Competition by reason of your ownership of less than 5% of any public
company that is a Competitor, whether directly or indirectly. A “Competitor”
shall mean any enterprise a principal business of which is the ownership,
management and/or development of hotels, resorts and/or timeshares and
fractional properties in any geographic area in which

 

2



--------------------------------------------------------------------------------

     the Company is then conducting or planning to conduct such business, and
which actively competes with the
Company for customers, as determined in the sole discretion of the Committee.
Benefits:   

As an employee of Hyatt you will receive the following benefits at the level and
under terms which, in the aggregate are substantially equivalent to those
provided from time to time to the Company’s senior executive officers generally:

 

•    Medical and Dental insurance

 

•    Life Insurance

 

•    401(k) and Retirement Savings Plan

 

•    Disability Coverage

 

•    Vacation benefits

 

•    Monthly parking in Hyatt Center

 

•    Executive Dining Room privileges for you and your business guests

 

•    Deferred Compensation Plan

 

All our benefit plans and programs are subject to change or termination at any
time at the discretion of the Committee or the Board.

Termination;

Severance;

Change of

Control:

   Upon termination of your employment with the Company your rights to any
severance will be determined under the Severance Plan (or, if applicable, the
CiC Policy) applicable to your position, if any, as in effect at such time.

Restrictive

Covenants:

   You will be bound by the restrictive covenants set forth in your LTIP award
agreements and in your Confidentiality, Intellectual Property, Non-Solicitation
and Non-Disparagement Agreement (“CIPN&N Agreement”). Legal Costs:    You will
be responsible for any legal costs associated with this letter agreement.
Indemnification:    You shall be indemnified to the maximum extent provided
under the indemnification provisions for officers and directors of the Company
set forth in the Company’s Certificate of Incorporation and Bylaws. Other:    As
a condition of your continued employment with Hyatt, you confirm that you have
signed the CIPN&N Agreement and the Company’s Code of Business Conduct and
Ethics. In addition, you will be bound by all Company policies to the extent
that they apply to senior executives of the Company, including, the T&E Policy,
the Internet Use Policy, the Compensation Recovery Policy, the Share Ownership
Guidelines, the Severance Plan, the CiC Policy, and the Compensation Recovery
Policy (including as such policy may be amended to reflect the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act).

 

3



--------------------------------------------------------------------------------

Please note that your employment at Hyatt is “at will.” This means that you may
resign from Hyatt at any time with or without cause, and Hyatt has the right to
terminate your employment with or without cause at any time subject to the terms
of any Company policies applicable to your position at the time of termination,
including, without limitation, the Severance Policy and the CiC Policy. Neither
this letter agreement nor any other communication, either written or oral,
should be construed as a contract of employment for any particular duration.
This letter agreement supersedes and replaces all prior written and oral
communication on employment related subjects, including any Prior Agreement.

Please sign and date this letter agreement in the space indicated and return it
to my attention to evidence your understanding and agreement to the terms set
forth herein.

Sincerely,

Mark S. Hoplamazian

President and Chief Executive Officer

Hyatt Hotels Corporation

 

Acknowledged and Agreed:        

 

/s/ Thomas J. Pritzker

       

Thomas J. Pritzker

                                                         Date: December 12, 2012

 

4